department of the treasury internal_revenue_service washington d c tax exempt and government entities apr uniform issue list tea rat hee hhh tia hi hkak ki eer ere rerk kakkkarkkikkrikkekeereererereer ska khkikaa ikk kee eer erereeererer legend taxpayer a he hhh kaki eer eee ere ereere hhakakak akaike aai eere arise eee employer b rra rrr ikke rii ree financial_institution c hhh aai kekeikekrekrerkere err eerek financial_institution d account e eee ee een nnn tetttehnneenseessesnrseennsannnsnsees kkh iae keke raairiaraas arrears iari ihr iiia ir account f account g account h amount plan x here hehe iiit tit est iii iii ii iii ii ri ete ee kkk aireraaikererere ee esri me rererakeriririr me kek kh ahhh kare err rra i ierie rii dear khaki rhe aarere reese o this letter is in response to a request for a letter_ruling dated as supplemented by correspondence dated fineeneeeno in which your authorized representative requests on your behalf a waiver of the 60-day rollover requirements contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request taxpayer a separated from the service of employer b effective trret teeta eeee during her employment taxpayer a participated in plan x a cash_or_deferred_arrangement qualified under sec_401 and sec_401 of the code maintained by employer b taxpayer a’s assets remained in plan x until ee eee eee taxpayer a was age at that time krrekkeekkkrerrekee by a participant distribution request signed by taxpayer a on taxpayer a applied for a direct_rollover of amount her plan x account balance to account e an individual_retirement_arrangement ira described in sec_408 of the code that she maintained with financial_institution c however a representative of financial_institution c inadvertently entered the wrong account number on the distribution request form resulting in amount being transferred instead to account f a nonqualified account also maintained by taxpayer a with financial_institution c copies of taxpayer a’s financial records show that amount was deposited in account f as of ’ day period allowed under sec_402 of the code for completion of a rollover of her plan x assets into another eligible_retirement_plan had expired by the time taxpayer a discovered the error the after discovering the error committed by financial_institution c taxpayer a transferred the assets from accounts e and f to accounts g and h respectively established and currently maintained with financial_institution d account gis taxpayer a’s ira account h plan x assets were incorrectly transferred to account f a nonqualified account by financial_institution c they continue to be held in account h at financial_institution d the assets distributed from plan x have not been spent and taxpayer a has not attempted to complete more than one traditional rollover of the assets distributed from plan x within a single twelve-month period is her nonqualified account because taxpayer a’s based on the statements and representations described above you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code pursuant to sec_402 with respect to the distribution of amount from plan x sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan ‘ by letter dated a representative for financial_institution c acknowledged that a clerical_error of one of their financial services representatives had caused taxpayer a’s plan x assets to be deposited into her nonqualified account rather than into her ira by letter dated shennenee the financial_institution c representative who made the error also wrote indicating his responsibility for the misdirected qualified_plan distribution sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_72 of the code generally provides that with respect to any taxpayer who receives an amount from a qualified_retirement_plan including an ira prior to attaining age the taxpayer's tax for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 c b or d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by an error committed by a representative of financial_institution c therefore pursuant to code sec_402 the service hereby waives the day rollover requirement with respect to the distribution of amount from plan x _ taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into another plan qualified under code sec_401 or sec_403 or an ira under code sec_408 provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code and will not be subject_to the percent additional tax on early distributions under sec_72 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 1o kn3 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling rerekekekrekkeierekerrerkreerrererek khkih keke ehr ereeikerekeree err kkh eee eker eer ekeeereeererkee kkkrkrkeeekk please address all correspondence to se t ep ra t1 sincerely cork a watkins carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose copy of cover letter to authorized representative
